                         1   MICHAEL B. HORROW (SBN 162917)
                             NICHOLE D. PODGURSKI (SBN 251240)
                         2   DONAHUE & HORROW, LLP
                             1960 E. Grand Avenue, Suite 1215
                         3   El Segundo, California 90245
                             Telephone: (310) 322-0300
                         4   Facsimile: (310) 322-0302
                             Email: mhorrow@donahuehorrow.com
                         5   Email: npodgurski@donahuehorrow.com
                         6 Attorneys for Defendants/Counterclaimants
                           KARO DARBINYAN and SONA
                         7 DARBINYAN

                         8                            UNITED STATES DISTRICT COURT
                         9
                                                     CENTRAL DISTRICT OF CALIFORNIA
                        10
DONAHUE & HORROW, LLP




                        11
                             AMERICAN GENERAL LIFE                       Case No.: 2:20-cv-09743-JVS-JC
                        12   INSURANCE COMPANY,

                        13              Plaintiff,                       STIPULATED PROTECTIVE
                                                                         ORDER
                        14        vs.
                                                                         [CHANGES MADE BY COURT TO
                        15   KARO DARBINYAN and SONA                     PARAGRAPHS 3, 5.2(b), 8 & 9]
                             DARBINYAN; and DOES 1 to 10,
                        16   inclusive,

                        17              Defendants.

                        18

                        19

                        20   KARO DARBINYAN and SONA
                             DARBINYAN,
                        21
                                        Counterclaimants,
                        22
                                  vs.
                        23
                             AMERICAN GENERAL LIFE
                        24   INSURANCE COMPANY; and DOES 1
                             to 10, inclusive,
                        25
                                        Counterdefendants.
                        26

                        27

                        28

                                                                     –1–
                                                          STIPULATED PROTECTIVE ORDER
                         1

                         2
                             Pursuant to the stipulation of Plaintiff/Counterdefendant AMERICAN GENERAL
                         3
                             LIFE INSURANCE COMPANY (“Plaintiff”) and Defendants/Counterclaimants
                         4
                             KARO DARBINYAN and SONA DARBINYAN (“Defendants”), by and through
                         5
                             their counsel of record, IT IS HEREBY STIPULATED as follows:
                         6

                         7
                             1.    A.     PURPOSES AND LIMITATIONS
                         8

                         9         Disclosure and discovery activity in this action are likely to involve production
                        10   of confidential, proprietary, or private information for which special protection from
                             public disclosure and from use for any purpose other than prosecuting this litigation
DONAHUE & HORROW, LLP




                        11

                        12   may be warranted. Accordingly, the parties hereby stipulate to and petition the Court
                        13   to enter the following Stipulated Protective Order. The parties acknowledge that this
                        14   Order does not confer blanket protections on all disclosures or responses to discovery
                        15   and that the protection it affords from public disclosure and use extends only to the
                        16   limited information or items that are entitled under the applicable legal principles to
                        17   treatment as confidential. The parties further acknowledge, as set forth in Section
                        18   12.3, below, that this Stipulated Protective Order does not entitle them to file
                        19   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                        20   that must be followed and the standards that will be applied when a party seeks
                        21   permission from the court to file material under seal.
                        22         B.     GOOD CAUSE STATEMENT
                        23         This action is likely to involve valuable commercial, financial, or proprietary
                        24   information for which special protection from public disclosure and from use for any
                        25   purpose other than prosecution of this action is warranted. Such confidential and
                        26   proprietary materials and information consist of, among other things, confidential
                        27   business or financial information, information regarding confidential business
                        28   practices, or other confidential research, development, or commercial information

                                                                       –2–
                                                            STIPULATED PROTECTIVE ORDER
                         1
                             (including information implicating privacy rights of third parties), information
                         2
                             otherwise generally unavailable to the public, or which may be privileged or otherwise
                         3
                             protected from disclosure under state or federal statutes, court rules, case decisions, or
                         4
                             common law. Accordingly, to expedite the flow of information, to facilitate the prompt
                         5
                             resolution of disputes over confidentiality of discovery materials, to adequately protect
                         6
                             information the parties are entitled to keep confidential, to ensure that the parties are
                         7
                             permitted reasonable necessary uses of such material in preparation for and in the
                         8
                             conduct of trial, to address their handling at the end of the litigation, and serve the ends
                         9
                             of justice, a protective order for such information is justified in this matter. It is the
                        10
                             intent of the parties that information will not be designated as confidential for tactical
DONAHUE & HORROW, LLP




                        11
                             reasons and that nothing be so designated without a good faith belief that it has been
                        12
                             maintained in a confidential, non-public manner, and there is good cause why it should
                        13
                             not be part of the public record of this case.
                        14
                             2.    DEFINITIONS
                        15
                                   2.1    Action.: American General Life Insurance Company v. Karo Darbinyan
                        16
                             and Sona Darbinyan, Case No. 2:20-cv-09743-JVS-JC.
                        17
                                   2.2    Challenging Party.: a Party or Non-Party that challenges the designation
                        18
                             of information or items under this Order.
                        19
                                   2.3    “CONFIDENTIAL” Information or Items.: information (regardless of
                        20
                             how it is generated, stored or maintained) or tangible things that qualify for protection
                        21
                             under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                        22
                             Statement.
                        23
                                   2.4    “HIGHLY        CONFIDENTIAL          -   ATTORNEYS’         EYES      ONLY”
                        24
                             Information or Items.: extremely sensitive “Confidential Information or Items” whose
                        25
                             disclosure to another Party or nonparty would create a substantial risk of serious injury
                        26
                             that could not be avoided by less restrictive means.
                        27
                                   2.5    Counsel.: Outside Counsel of Record and House Counsel (as well as their
                        28
                             support staff).
                                                                         –3–
                                                             STIPULATED PROTECTIVE ORDER
                         1
                                   2.6    Designating Party: a Party or Non-Party that designates information or
                         2
                             items that it produces in disclosures or in responses to discovery as
                         3
                             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY’S EYES
                         4
                             ONLY.”
                         5
                                   2.7    Disclosure or Discovery Material: all items or information, regardless
                         6
                             of the medium or manner in which it is generated, stored, or maintained (including,
                         7
                             among other things, testimony, transcripts, and tangible things), that are produced or
                         8
                             generated in disclosures or responses to discovery in this matter.
                         9
                                   2.8    Expert: a person with specialized knowledge or experience in a matter
                        10
                             pertinent to the litigation who has been retained by a Party or its counsel to serve as an
DONAHUE & HORROW, LLP




                        11
                             expert witness or as a consultant in this Action.
                        12
                                   2.9    House Counsel: attorneys who are employees of a party to this Action.
                        13
                             House Counsel does not include Outside Counsel of Record or any other outside
                        14
                             counsel.
                        15
                                   2.10 Non-Party: any natural person, partnership, corporation, association, or
                        16
                             other legal entity not named as a Party to this action
                        17
                                   2.11 Outside Counsel of Record: attorneys who are not employees of a party to
                        18
                             this Action but are retained to represent or advise a party to this Action and have
                        19
                             appeared in this Action on behalf of that party or are affiliated with a law firm which
                        20
                             has appeared on behalf of that party, and includes support staff.
                        21
                                   2.12 Party: any party to this Action, including all of its officers, directors,
                        22
                             employees, consultants, retained experts, and Outside Counsel of Record (and their
                        23
                             support staffs).
                        24
                                   2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                        25
                             Discovery Material in this Action.
                        26
                                   2.14 Professional Vendors: persons or entities that provide litigation support
                        27
                             services (e.g., photocopying, videotaping, translating, preparing exhibits or
                        28

                                                                        –4–
                                                            STIPULATED PROTECTIVE ORDER
                         1
                             demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                         2
                             their employees and subcontractors.
                         3
                                      2.15 Protected Material: any Disclosure or Discovery Material that is
                         4
                             designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY’S
                         5
                             EYES ONLY.”
                         6
                                      2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                         7
                             from a Producing Party.
                         8
                             3.       SCOPE
                         9
                                      The protections conferred by this Stipulation and Order cover not only Protected
                        10
                             Material (as defined above), but also (1) any information copied or extracted from
DONAHUE & HORROW, LLP




                        11
                             Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                        12
                             Material; and (3) any testimony, conversations, or presentations by Parties or their
                        13
                             Counsel that might reveal Protected Material other than during a court hearing or at
                        14
                             trial.
                        15
                                      Any use of Protected Material during a court hearing or at trial shall be governed
                        16
                             by the orders of the presiding judge. This Order does not govern the use of Protected
                        17
                             Material during a court hearing or at trial.
                        18
                             4.       DURATION
                        19
                                      Even after final disposition of this litigation, the confidentiality obligations
                        20
                             imposed by this Order shall remain in effect until a Designating Party agrees
                        21
                             otherwise in writing or a court order otherwise directs. Final disposition shall be
                        22
                             deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                        23
                             or without prejudice; and (2) final judgment herein after the completion and
                        24
                             exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                        25
                             including the time limits for filing any motions or applications for extension of time
                        26
                             pursuant to applicable law.
                        27
                             ///
                        28
                             ///
                                                                           –5–
                                                               STIPULATED PROTECTIVE ORDER
                         1
                             5.    DESIGNATING PROTECTED MATERIAL
                         2
                                   5.1         Exercise of Restraint and Care in Designating Material for Protection.
                         3
                             Each Party or Non-Party that designates information or items for protection under this
                         4
                             Order must take care to limit any such designation to specific material that qualifies
                         5
                             under the appropriate standards. The Designating Party must designate for protection
                         6
                             only those parts of material, documents, items, or oral or written communications that
                         7
                             qualify so that other portions of the material, documents, items, or communications for
                         8
                             which protection is not warranted are not swept unjustifiably within the ambit of this
                         9
                             Order.
                        10
                                   Mass, indiscriminate, or routinized designations are prohibited. Designations
DONAHUE & HORROW, LLP




                        11
                             that are shown to be clearly unjustified or that have been made for an improper
                        12
                             purpose (e.g., to unnecessarily encumber the case development process or to impose
                        13
                             unnecessary expenses and burdens on other parties) may expose the Designating
                        14
                             Party to sanctions.
                        15
                                   If it comes to a Party’s or a non-party’s attention that information or items that
                        16
                             it designated for protection do not qualify for protection at all, or do not qualify for
                        17
                             the level of protection initially asserted, that Party or non-party must promptly notify
                        18
                             all other Parties that it is withdrawing the mistaken designation.
                        19
                                   5.2           Manner and Timing of Designations. Except as otherwise provided in
                        20
                             this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                        21
                             stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                        22
                             under this Order must be clearly so designated before the material is disclosed or
                        23
                             produced.
                        24
                                   Designation in conformity with this Order requires:
                        25
                                         (a)         for information in documentary form (e.g., paper or electronic
                        26
                             documents, but excluding transcripts of depositions or other pretrial or trial
                        27
                             proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
                        28
                             “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” at the top or bottom of
                                                                          –6–
                                                               STIPULATED PROTECTIVE ORDER
                         1
                             each page that contains protected material. If only a portion or portions of the material
                         2
                             on a page qualifies for protection, the Producing Party also must clearly identify the
                         3
                             protected portion(s) (e.g., by making appropriate markings in the margins) and must
                         4
                             specify, for each portion, the level of protection being asserted (either
                         5
                             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
                         6
                             ONLY”).
                         7
                                   A Party or Non-Party that makes original documents or materials available for
                         8
                             inspection need not designate them for protection until after the inspecting Party has
                         9
                             indicated which material it would like copied and produced. During the inspection and
                        10
                             before the designation, all of the material made available for inspection shall be
DONAHUE & HORROW, LLP




                        11
                             deemed “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” After the
                        12
                             inspecting Party has identified the documents it wants copied and produced, the
                        13
                             Producing Party must determine which documents, or portions thereof, qualify for
                        14
                             protection under this Order. Then, before producing the specified documents, the
                        15
                             Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
                        16
                             CONFIDENTIAL — ATTORNEYS’ EYES ONLY”) at the top or bottom of each page
                        17
                             that contains Protected Material. If only a portion or portions of the material on a page
                        18
                             qualifies for protection, the Producing Party also must clearly identify the protected
                        19
                             portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
                        20
                             each portion, the level of protection being asserted (either “CONFIDENTIAL” or
                        21
                             “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”).
                        22
                                       (b)      for testimony given in deposition that the Party or non-party
                        23
                             offering or sponsoring the testimony identify on the record, before the close of the
                        24
                             deposition, all protected testimony, and further specify any portions of the testimony
                        25
                             that qualify as “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” When
                        26
                             it is impractical to identify separately each portion of testimony that is entitled to
                        27
                             protection, and when it appears that substantial portions of the testimony may qualify
                        28
                             for protection, the Party or non-party that sponsors, offers, or gives the testimony has
                                                                       –7–
                                                            STIPULATED PROTECTIVE ORDER
                         1
                             up to 30 days after receipt of transcripts from the court reporter to identify the specific
                         2
                             portions of the testimony as to which protection is sought and to specify the level of
                         3
                             protection being asserted (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
                         4
                             ATTORNEYS’ EYES ONLY”).                 Only those portions of the testimony that are
                         5
                             appropriately designated for protection within the 30 days shall be covered by the
                         6
                             provisions of this Stipulated Protective Order.
                         7
                                         Transcript pages containing Protected Material must be separately bound by
                         8
                             the court reporter, who must affix to the top of each such page the legend
                         9
                             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
                        10
                             ONLY,” as instructed by the Party or nonparty offering or sponsoring the witness or
DONAHUE & HORROW, LLP




                        11
                             presenting the testimony.
                        12
                                         (c)         for information produced in some form other than documentary,
                        13
                             and for any other tangible items, that the Producing Party affix in a prominent place on
                        14
                             the exterior of the container or containers in which the information or item is stored the
                        15
                             legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
                        16
                             EYES ONLY.” If only a portion or portions of the information warrants protection, the
                        17
                             Producing Party, to the extent practicable, shall identify the protected portion(s),
                        18
                             specifying whether they qualify as “CONFIDENTIAL” or as “HIGHLY
                        19
                             CONFIDENTIAL — ATTORNEYS’ EYES ONLY”.
                        20
                                   5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
                        21
                             failure to designate qualified information or items does not, standing alone, waive the
                        22
                             Designating Party’s right to secure protection under this Order for such material. If
                        23
                             material is appropriately designated as “CONFIDENTIAL” or “HIGHLY
                        24
                             CONFIDENTIAL — ATTORNEYS’ EYES ONLY” after the material was initially
                        25
                             produced, the Receiving Party, on timely notification of the designation, must make
                        26
                             reasonable efforts to assure that the material is treated in accordance with the
                        27
                             provisions of this Order.
                        28
                             ///
                                                                          –8–
                                                               STIPULATED PROTECTIVE ORDER
                         1
                             6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                         2
                                   6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                         3
                             designation of confidentiality at any time that is consistent with the Court’s Scheduling
                         4
                             Order. Unless a prompt challenge to a Designating Party’s confidentiality designation
                         5
                             is necessary to avoid foreseeable substantial unfairness, unnecessary economic
                         6
                             burdens, or a later significant disruption or delay of the litigation, a Party does not
                         7
                             waive its right to challenge a confidentiality designation by electing not to mount a
                         8
                             challenge promptly after the original designation is disclosed.
                         9
                                   6.2    Meet and Confer. A Party that elects to initiate a challenge to a
                        10
                             Designating Party’s confidentiality designation must do so in good faith pursuant to
DONAHUE & HORROW, LLP




                        11
                             the dispute resolution process under Local Rule 37.1, et seq. The challenging party
                        12
                             must begin the process by conferring directly (in voice to voice dialogue; other forms
                        13
                             of communication are not sufficient) with counsel for the Designating Party. In
                        14
                             conferring, the challenging Party must explain the basis for its belief that the
                        15
                             confidentiality designation was not proper and must give the Designating Party an
                        16
                             opportunity to review the designated material, to reconsider the circumstances, and, if
                        17
                             no change in designation is offered, to explain the basis for the chosen designation. A
                        18
                             challenging Party may proceed to the next stage of the challenge process only if it has
                        19
                             engaged in this meet and confer process first.
                        20
                                   6.3    Judicial Intervention.   A Party that elects to press a challenge to a
                        21
                             confidentiality designation after considering the justification offered by the
                        22
                             Designating Party may file and serve a motion pursuant to the requirements of Local
                        23
                             Rule 37.1, et seq. Each such motion must be accompanied by a competent declaration
                        24
                             that affirms that the movant has complied with the meet and confer requirements
                        25
                             imposed in the preceding paragraph and that sets forth with specificity the justification
                        26
                             for the confidentiality designation that was given by the Designating Party in the meet
                        27
                             and confer dialogue.
                        28

                                                                       –9–
                                                            STIPULATED PROTECTIVE ORDER
                         1
                                   The burden of persuasion in any such challenge proceeding shall be on the
                         2
                             Designating Party. Frivolous challenges, and those made for an improper purpose
                         3
                             (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                         4
                             expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                         5
                             withdrawn the confidentiality designation, all parties shall continue to afford the
                         6
                             material in question the level of protection to which it is entitled under the Producing
                         7
                             Party’s designation until the Court rules on the challenge.
                         8
                             7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                         9
                                   7.1         Basic Principles. A Receiving Party may use Protected Material that is
                        10
                             disclosed or produced by another Party or by a Non-Party in connection with this
DONAHUE & HORROW, LLP




                        11
                             Action only for prosecuting, defending, or attempting to settle this Action. Such
                        12
                             Protected Material may be disclosed only to the categories of persons and under the
                        13
                             conditions described in this Order. When the Action has been terminated, a Receiving
                        14
                             Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                        15
                                   Protected Material must be stored and maintained by a Receiving Party at a
                        16
                             location and in a secure manner that ensures that access is limited to the persons
                        17
                             authorized under this Order.
                        18
                                   7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless
                        19
                             otherwise ordered by the court or permitted in writing by the Designating Party, a
                        20
                             Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                        21
                             only to:
                        22
                                         (a)         the Receiving Party’s Outside Counsel of Record in this Action, as
                        23
                             well as employees of said Outside Counsel of Record to whom it is reasonably
                        24
                             necessary to disclose the information for this Action;
                        25
                                         (b)         the officers, directors, and employees (including House Counsel)
                        26
                             of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                        27

                        28

                                                                          – 10 –
                                                                STIPULATED PROTECTIVE ORDER
                         1
                                       (c)       Experts (as defined in this Order) of the Receiving Party to whom
                         2
                             disclosure is reasonably necessary for this Action and who have signed the
                         3
                             “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                         4
                                       (d)       the court and its personnel;
                         5
                                       (e)       court reporters, their staffs, and professional vendors to whom
                         6
                             disclosure is reasonably necessary for this litigation;
                         7
                                       (f)       professional jury or trial consultants, mock jurors, and Professional
                         8
                             Vendors to whom disclosure is reasonably necessary for this Action and who have
                         9
                             signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                        10
                                       (g)       the author or recipient of a document containing the information or
DONAHUE & HORROW, LLP




                        11
                             a custodian or other person who otherwise possessed or knew the information;
                        12
                                       (h)       during their depositions, witnesses, and attorneys for witnesses, in
                        13
                             the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                        14
                             requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
                        15
                             not be permitted to keep any confidential information unless they sign the
                        16
                             “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                        17
                             by the Designating Party or ordered by the court. Pages of transcribed deposition
                        18
                             testimony or exhibits to depositions that reveal Protected Material may be separately
                        19
                             bound by the court reporter and may not be disclosed to anyone except as permitted
                        20
                             under this Stipulated Protective Order; and
                        21
                                       (i)       any mediator or settlement officer, and their supporting personnel,
                        22
                             mutually agreed upon by any of the parties engaged in settlement discussions.
                        23
                             8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                        24
                                   IN OTHER LITIGATION
                        25
                                   If a Party is served with a subpoena or a court order issued in other litigation that
                        26
                             compels disclosure of any information or items designated in this Action as
                        27
                             “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
                        28
                             ONLY,” that Party must:
                                                                       – 11 –
                                                             STIPULATED PROTECTIVE ORDER
                         1
                                      (a)       promptly notify in writing the Designating Party, and in no event
                         2
                             more than five court days after receiving the subpoena or order. Such notification shall
                         3
                             include a copy of the subpoena or court order;
                         4
                                      (b)       promptly notify in writing the party who caused the subpoena or
                         5
                             order to issue in the other litigation that some or all of the material covered by the
                         6
                             subpoena or order is subject to this Protective Order. Such notification shall include a
                         7
                             copy of this Stipulated Protective Order; and
                         8
                                      (c)       cooperate with respect to all reasonable procedures sought to be
                         9
                             pursued by the Designating Party whose Protected Material may be affected.
                        10
                                   The purpose of imposing these duties is to alert the interested parties to the
DONAHUE & HORROW, LLP




                        11
                             existence of this Protective Order and to afford the Designating Party in this case an
                        12
                             opportunity to try to protect its confidentiality interests in the court from which the
                        13
                             subpoena or order issued. If the Designating Party timely seeks a protective order, the
                        14
                             Party served with the subpoena or court order shall not produce any information
                        15
                             designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
                        16
                             ATTORNEYS’ EYES ONLY” before a determination by the court from which the
                        17
                             subpoena or order issued, unless the Party has obtained the Designating Party’s
                        18
                             permission or unless otherwise required by the law or court order. The Designating
                        19
                             Party shall bear the burden and expense of seeking protection in that court of its
                        20
                             confidential material and nothing in these provisions should be construed as
                        21
                             authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                        22
                             directive from another court.
                        23
                             9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                        24
                                   PRODUCED IN THIS LITIGATION
                        25
                                      (a)       The terms of this Order are applicable to information produced by
                        26
                             a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                        27
                             produced by Non-Parties in connection with this litigation is protected by the remedies
                        28

                                                                       – 12 –
                                                             STIPULATED PROTECTIVE ORDER
                         1
                             and relief provided by this Order. Nothing in these provisions should be construed as
                         2
                             prohibiting a Non-Party from seeking additional protections.
                         3
                                       (b)         In the event that a Party is required, by a valid discovery request, to
                         4
                             produce a Non-Party’s confidential information in its possession, and the Party is
                         5
                             subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                         6
                             information, then the Party shall:
                         7
                                             (1)   promptly notify in writing the Requesting Party and the Non-Party
                         8
                             that some or all of the information requested is subject to a confidentiality agreement
                         9
                             with a Non-Party;
                        10
                                             (2)   promptly provide the Non-Party with a copy of the Stipulated
DONAHUE & HORROW, LLP




                        11
                             Protective Order in this Action, the relevant discovery request(s), and a reasonably
                        12
                             specific description of the information requested; and
                        13
                                             (3)   make the information requested available for inspection by the
                        14
                             Non-Party, if requested.
                        15
                                       (c)         If the Non-Party fails to seek a protective order from this court
                        16
                             within 21 days of receiving the notice and accompanying information, the Receiving
                        17
                             Party may produce the Non-Party’s confidential information responsive to the
                        18
                             discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
                        19
                             shall not produce any information in its possession or control that is subject to the
                        20
                             confidentiality agreement with the Non-Party before a determination by the court
                        21
                             unless otherwise required by the law or court order. Absent a court order to the
                        22
                             contrary, the Non-Party shall bear the burden and expense of seeking protection in this
                        23
                             court of its Protected Material.
                        24
                             10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                        25
                                   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                        26
                             Protected Material to any person or in any circumstance not authorized under this
                        27
                             Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                        28
                             the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                                                         – 13 –
                                                              STIPULATED PROTECTIVE ORDER
                         1
                             all unauthorized copies of the Protected Material, (c) inform the person or persons to
                         2
                             whom unauthorized disclosures were made of all the terms of this Order, and (d)
                         3
                             request such person or persons to execute the “Acknowledgment and Agreement to Be
                         4
                             Bound” that is attached hereto as Exhibit A.
                         5
                             11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                         6
                                   PROTECTED MATERIAL
                         7
                                   When a Producing Party gives notice to Receiving Parties that certain
                         8
                             inadvertently produced material is subject to a claim of privilege or other protection,
                         9
                             the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                        10
                             Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
DONAHUE & HORROW, LLP




                        11
                             may be established in an e-discovery order that provides for production without prior
                        12
                             privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                        13
                             parties reach an agreement on the effect of disclosure of a communication or
                        14
                             information covered by the attorney-client privilege or work product protection, the
                        15
                             parties may incorporate their agreement in the stipulated protective order submitted to
                        16
                             the court.
                        17
                             12.   MISCELLANEOUS
                        18
                                   12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                        19
                             person to seek its modification by the Court in the future.
                        20
                                   12.2 Right to Assert Other Objections. By stipulating to the entry of this
                        21
                             Protective Order no Party waives any right it otherwise would have to object to
                        22
                             disclosing or producing any information or item on any ground not addressed in this
                        23
                             Stipulated Protective Order. Similarly, no Party waives any right to object on any
                        24
                             ground to use in evidence of any of the material covered by this Protective Order.
                        25
                                   12.3 Filing Protected Material. Documents designated “CONFIDENTIAL” or
                        26
                             “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY,” and all information
                        27
                             contained therein or derived there from, may be discussed or referred to in pleadings,
                        28
                             motions, affidavits, briefs and other papers filed with the Court, or attached as exhibits
                                                                       – 14 –
                                                            STIPULATED PROTECTIVE ORDER
                         1
                             thereto, provided that such “confidential” documents and information, and any portion
                         2
                             of any paper filed with the Court that discusses or refers to them, are stamped
                         3
                             “confidential” and the filing party has complied with the Court’s rules regarding filing
                         4
                             documents under seal. A Party that seeks to file under seal any Protected Material must
                         5
                             comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
                         6
                             pursuant to a court order authorizing the sealing of the specific Protected Material at
                         7
                             issue. The parties hereby agree that either party can request that the court file
                         8
                             documents under seal in compliance with Local Rule 79-5. The non-moving party
                         9
                             shall not object to the documents being filed under seal as long as the documents that
                        10
                             are the subject of the application are governed by the confidentiality stipulation.
DONAHUE & HORROW, LLP




                        11
                             13.   FINAL DISPOSITION
                        12
                                   After the final disposition of this Action, as defined in paragraph 4, and unless
                        13
                             otherwise ordered or agreed in writing by the Producing Party, within 60 days after the
                        14
                             final termination of this action, each Receiving Party must return all Protected Material
                        15
                             to the Producing Party or destroy such material. As used in this subdivision, “all
                        16
                             Protected Material” includes all copies, abstracts, compilations, summaries, and any
                        17
                             other format reproducing or capturing any of the Protected Material. Whether the
                        18
                             Protected Material is returned or destroyed, the Receiving Party must submit a written
                        19
                             certification to the Producing Party (and, if not the same person or entity, to the
                        20
                             Designating Party) by the 60 day deadline that (1) identifies (by category, where
                        21
                             appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                        22
                             that the Receiving Party has not retained any copies, abstracts, compilations,
                        23
                             summaries or any other format reproducing or capturing any of the Protected Material.
                        24
                             Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
                        25
                             pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                        26
                             correspondence, deposition and trial exhibits, expert reports, attorney work product,
                        27
                             and consultant and expert work product, even if such materials contain Protected
                        28

                                                                       – 15 –
                                                            STIPULATED PROTECTIVE ORDER
                         1
                             Material. Any such archival copies that contain or constitute Protected Material remain
                         2
                             subject to this Protective Order as set forth in Section 4 (DURATION).
                         3
                                   14.    Any violation of this Order may be punished by any and all appropriate
                         4
                             measures including, without limitation, contempt proceedings and/or monetary
                         5
                             sanctions.
                         6

                         7
                             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                         8

                         9
                             DATED: May 10 , 2021                         DONAHUE & HORROW, LLP
                        10
DONAHUE & HORROW, LLP




                        11
                                                                          _______/s/Michael B. Horrow___
                        12                                                MICHAEL B. HORROW
                        13                                                NICHOLE D. PODGURSKI
                                                                          Attorneys for
                        14                                                Defendants/Counterclaimants
                        15

                        16
                             DATED: May 10 , 2021                         McDOWELL HETHERINGTON LLP

                        17

                        18                                                ____/s/Jodi K. Swick___________
                                                                          JODI K. SWICK
                        19                                                JOHN T. BURNITE
                        20                                                Attorneys for
                                                                          Plaintiff/Counterdefendant
                        21

                        22         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
                        23

                        24   DATED: May 12, 2021                             /s/
                                                                 Hon. Jacqueline Chooljian
                        25                                       United States Magistrate Judge
                        26

                        27

                        28

                                                                      – 16 –
                                                           STIPULATED PROTECTIVE ORDER
                         1

                         2                      Filer’s Attestation-Local Rule 5-4.3.4(a)(2)(i)
                         3         The filing attorney attests that he has obtained concurrence regarding the filing
                         4   of this document and its content from the signatories to this document.
                         5

                         6

                         7

                         8

                         9

                        10
DONAHUE & HORROW, LLP




                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                                                                      – 17 –
                                                           STIPULATED PROTECTIVE ORDER
                         1                      Acknowledgment and Agreement To Be Bound
                         2
                                                                   EXHIBIT “A”
                         3
                                   I, _______________________, declare as follows:
                         4
                                   1.      My address is ______________________________________.
                         5
                                   2.      My present employer is ________________________________.
                         6
                                   3.      My present occupation or job description is ______________________.
                         7
                                   I received a copy of the Confidentiality Agreement and Protective Order for the
                         8
                             matter of American General Life Insurance Company v. Karo Darbinyan and Sona
                         9
                             Darbinyan , United States District Court - Central District Case No. 2:20-cv-09743-
                        10
                             JVS-JC (“Protective Order”).
DONAHUE & HORROW, LLP




                        11
                                   4.      I have carefully read this Protective Order and certify that I understand its
                        12
                             provisions.
                        13
                                   5.      I agree to comply with all the provisions of this Protective Order.
                        14
                                   6.      Subject to the terms of the Protective Order, I will hold in confidence, and
                        15
                             will not disclose to anyone not qualified under the Protective Order, any information
                        16
                             contained in the Protected Material that is disclosed to me in this case.
                        17
                                   7.      Subject to the terms of the Protective Order, I will use such information
                        18
                             that is disclosed to me only for purposes of this case.
                        19
                                   8.      Upon request, I will return and deliver all Protected Material that comes
                        20
                             into my possession, and all documents or things that I have prepared relating thereto, to
                        21
                             my counsel in this action, or to counsel for the Party by whom I am employed or retained
                        22
                             or from whom I received the Protected Material.
                        23
                                   9.      I hereby submit to the jurisdiction of this Court for the purpose of enforcing
                        24
                             the Protective Order in this case.
                        25
                                   I declare under penalty of perjury under the laws of the United States of America
                        26
                             that the foregoing is true and correct. Executed this ______ day of May, 2021, at
                        27
                             __________________________ [City], _______ [State].
                        28
                                                                            _______________________________
                                                                        – 18 –
                                                             STIPULATED PROTECTIVE ORDER
